DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al (US 2019/0131075).
Regarding claim 1, PARK discloses a capacitor (Fig. 4, 10) comprising: a first electrode layer (Fig. 4, 11); a dielectric layer (Fig. 4, 13) on the first electrode layer (Fig. 4, 11); and a second electrode layer (Fig. 4, 12) on the dielectric layer, wherein the dielectric layer comprises a plurality of unit dielectric layers (Fig. 4, 14/15), each of the plurality of unit dielectric layers comprising a first sub-dielectric layer (Fig. 4, 14) and a second sub-dielectric layer (Fig. 4, 15), the first sub-dielectric layer and the second sub-dielectric layer having different dielectric constants and conductivities ([0062] and [0098], multiple examples of different materials with different dielectric constants), and are connected in series (Fig. 4), and wherein the capacitance of the dielectric layer converges to the capacitance of the unit dielectric layer as a result of a conductivity difference between the first and second sub-dielectric layers (the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “wherein the capacitance of the dielectric layer converges to the capacitance of the unit dielectric layer as a result of a conductivity difference between the first and second sub-dielectric layer” does not distinguish the present invention over the prior art of PARK who teaches the structure as claimed).
Regarding claim 2, PARK further discloses that the difference in conductivity between one of the first and second sub-dielectric layers and the other one is 10 times or more (Ca2Nb3O10 dielectric constant 200-210 and BaTiO3 dielectric constant around 5000).  
Regarding claim 3, PARK further discloses that the dielectric layer has a dielectric constant of 1,000 or less (when Ca2Nb3O10 dielectric constant 200-210 and SrTiO3 dielectric constant around 100 are used).  
Regarding claim 4, PARK further discloses that a sub-dielectric layer of the first and second sub-dielectric layers, having a lower conductivity, has a dielectric constant greater than that of the other sub-dielectric layer, having higher conductivity (layer 14 has a lower dielectric constant that 15 [0062 and 0098]).  
Regarding claim 5, PARK further discloses that the dielectric layer comprises 2 to 4 unit dielectric layers that are sequentially stacked (plurality of units [0122]).  
Regarding claim 6, PARK further discloses that one of the first and second sub-dielectric layers includes a non-perovskite structure (multiple examples [0062]), and the other sub-dielectric layer includes an ABO3-based perovskite structure (BaTiO3 [0098]).  
Regarding claim 7, PARK further discloses that the non-perovskite structure comprises a metal oxide layer including one of Hf, Zr, Nb, and Al ([0062] multiple examples of Nb being used).  
Regarding claim 8, PARK further discloses that, in ABO3, 'A' is one of Sr, Ba, Bi, and La, and 'B' is one of Ti, Ta, Ru, Hf, Zr, and Mo (BaTiO3 [0098]).  
Regarding claim 9, PARK further discloses that the dielectric layer comprises one of a ferroelectric layer (BaTiO3 [0098]), a paraelectric layer, and an anti-ferroelectric layer.  
Regarding claim 10, PARK further discloses that the dielectric layer has a thickness of about 12 nm or less (as small at about 10.5 nm for both sheets [0099]).  
Regarding claim 11, PARK further discloses that the dielectric layer has a thickness of about 10 nm or less (as small at about 10.5 nm for both sheets [0099] which is considered to be about 10nm).  
Regarding claim 12, PARK further discloses that the dielectric layer has a dielectric constant in a range of about 100 to about 1,000 (when Ca2Nb3O10 dielectric constant 200-210 and SrTiO3 dielectric constant around 100 are used).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2019/0131075).
Regarding claim 13, PARK fails to fully teach that the dielectric layer has a thickness of about 5 nm or less and has a dielectric constant of about 50 to about 100.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the dielectric layer has a thickness of about 5 nm or less and has a dielectric constant of about 50 to about 100 in order to best put together the possible material combinations in a way that would give the best characteristics desired for the devise as well as be cost effective, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Additional Relevant Prior Art:
Kitai et al (US 2003/0039813) teaches relevant art in [0092].
Shin et al (US 2004/0155272) teaches relevant art in Fig. 3-4.
PARK (US 2008/0160712) teaches relevant art in Fig. 3.
Osada et al (US 2010/0226067) teaches relevant art in [0073].
ANDO et al (US 2011/0235233) teaches relevant art in Fig. 2.
PARK et al (US 2014/0071586) teaches relevant art in Fig. 1-3.
Osada et al (US 2014/0150966) teaches relevant art in Fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848